—Judgment unanimously affirmed. Memorandum: On appeal from his conviction of second degree burglary and petit larceny, defendant contends that the verdict is against the weight of the evidence. Contrary to defendant’s argument, the footprint evidence was not critical to the People’s case, but merely buttressed an otherwise strong identification. The victim’s neighbor had ample opportunity to identify defendant because *976he observed him for an estimated five minutes before the crime and on at least three occasions within one hour after the crime. Contrary to defendant’s contention, the failure of police to recover the fruits of the crime and clothing worn by defendant is of minimal significance because defendant was not arrested until two days after the crime. In contrast to the People’s strong case, the alibi defense was weak. Thus, the jury did not fail to give the evidence the weight it should have been accorded (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from Judgment of Onondaga County Court, Cunningham, J. — Burglary, 2nd Degree.) Present — Denman, P. J., Pine, Fallon, Callahan and Davis, JJ.